DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. Publication No. 2014/0252599), in view of AAPA.
Regarding claim 1, Kwon teaches a method of forming an integrated circuit (IC) package interposer configured for back-side attachment, comprising:
forming a base wafer (see Fig. 4-1, support base 401);
forming an interposer (Fig. 4-2) over the porous silicon double layer, the interposer including:
back-side contacts (Fig. 4-1, contacts 111) on a back side of the interposer (bottom side as seen in Fig. 4-1);

conductive structures (see Fig. 4-2) extending through a vertical thickness of the interposer to connect selected back-side contacts with selected front-side contacts;
removing the base wafer (Fig. 4-5)
after removing the base wafer, removing an attachment layer (remaining portion of wafer 401 after cleaving, Fig. 4-5) to expose the back-side contacts, the exposed back-side contacts configured for attachment to a package substrate or other structure (see Fig. 4-9).
Kwon teaches a different method of forming the base wafer and cleaving the base wafer away, and therefore does not teach forming a base silicon wafer including a porous silicon double layer over a bulk silicon region, the porous silicon double layer including a first porous silicon layer having a first porosity adjacent a second porous silicon layer having a second porosity different than the first porosity, splitting the porous silicon double layer to separate the first porous silicon layer from the second porous silicon layer, and removing the separated first porous silicon layer and bulk silicon region; and after splitting the porous silicon double layer, removing at least the second silicon layer.
However, AAPA teaches a method in which a temporary base support analogous to the base wafer of Kwon is a silicon wafer (Fig. 3, silicon wafer at 302) including porous double layer silicon (304) having a first and second porosity (paragraph [0034]), and cleaving the temporary support by splitting the double porous layer (312).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the support wafer removal method of AAPA could have substituted the support wafer and cleaving method of Kwon because the AAPA method provides a cleaner cleaving point that allows for recycling of the initial temporary support, which is destroyed in Kwon’s method (see AAPA paragraph [0035]), thus saving resources.

Regarding claim 2, Kwon in view of AAPA teaches the method of Claim 1, further comprising using the exposed back-side contacts to back-side mount the IC package interposer to the package substrate or other structure (see Kwon Fig. 4-9).

Regarding claim 3, Kwon in view of AAPA teaches the method of Claim 2, comprising soldering the exposed back-side contacts to the package substrate or other structure (see Fig. 4-9, solder 119).

Regarding claim 4, Kwon in view of AAPA teaches the method of Claim 2, comprising direct attaching the exposed back-side contacts to the package substrate or other structure.  AAPA (paragraph [0032]) teaches that a suitable alternative to solder mounting is direct bonding.

Regarding claim 5, Kwon in view of AAPA teaches the method of Claim 1, further comprising mounting at least one die to at least one front-side contact (Kwon Fig. 4-2, dies 101).

Regarding claim 6, Kwon in view of AAPA teaches the method of Claim 5, further comprising mounting the at least one die to the at least one front-side contact and encapsulating the at least one mounted die prior to splitting the porous silicon double layer (see Kwon Fig. 4-3).

Regarding claim 7, Kwon in view of AAPA teaches the method of Claim 5, further comprising mounting at least one die to at least one front-side VMD contact in a vertical orientation and mounting at least one die to at least one front- side HMD contact in a horizontal orientation.
AAPA teaches that dies attached to an interposer may be mixed mount type, i.e. some vertical and some horizontal, see Fig. 2A-B.  It would have been obvious to a person of skill in the art at the time 

Regarding claim 8, Kwon in view of AAPA teaches the method of Claim 1, wherein splitting the porous silicon double layer to separate the first porous silicon layer from the second porous silicon layer comprises using a water jet to separate the first porous silicon layer from the second porous silicon layer (see AAPA step 312).

Regarding claim 9, Kwon in view of AAPA teaches the method of Claim 1, wherein forming the interposer comprises forming a plurality of vias (Kwon Fig. 4-1, vias 111) and at least one metal layer (see Kwon Fig. 4-1, layer 115) between the back-side contacts and front-side contacts (Fig. 4-1) to define the conductive structures extending through the vertical thickness the interposer to connect selected back-side contacts with selected front-side contacts (see Fig. 4-1).

Regarding claim 10, Kwon teaches a method of forming an integrated circuit (IC) package interposer configured for back-side attachment, comprising:
forming an interposer (Fig. 4-2) over the multi-layer silicon region, the interposer including:
back-side contacts (Fig. 4-1, contacts 111) on a back side of the interposer (bottom side as seen in Fig. 4-1);
front-side contacts (see Fig. 4-2) on a front side of the interposer (top side as seen in Fig. 4-2); and
conductive structures (see Fig. 4-2) extending through a vertical thickness of the interposer to connect selected back-side contacts with selected front-side contacts;
mounting at least one die (Fig. 4-2, die 101) to at least one of the front-side contacts;

after removing the base wafer, removing an attachment layer (remaining portion of wafer 401 after cleaving, Fig. 4-5) to expose the back-side contacts, the exposed back-side contacts configured for attachment to a package substrate or other structure (see Fig. 4-9).
Kwon teaches a different method of forming the base wafer and removing the base wafer, and therefore does not teach performing an anodizing process on a base silicon wafer to form a multi-layer silicon region including a first porous silicon layer having a first porosity adjacent a second porous silicon layer having a second porosity different than the first porosity; splitting the multi-layer silicon region to separate the first porous silicon layer from the second porous silicon layer; and after splitting the multi-layer silicon region, removing at least the second silicon layer to expose the back-side contacts, the exposed back-side contacts configured for attachment to a package substrate or other structure.
However, AAPA teaches a method in which a temporary base support analogous to the base wafer of Kwon is a silicon wafer (Fig. 3, silicon wafer at 302) including an anodizing process to form a porous double silicon layer (304) having a first and second porosity (paragraph [0034]), and cleaving the temporary support by splitting the double porous layer (312).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the support wafer removal method of AAPA could have substituted the support wafer and cleaving method of Kwon because the AAPA method provides a cleaner cleaving point that allows for recycling of the initial temporary support, which is destroyed in Kwon’s method (see AAPA paragraph [0035]), thus saving resources.

Regarding claim 11, Kwon in view of AAPA teaches the method of Claim 10, further comprising using the exposed back-side contacts to back-side mount the IC package interposer to the package substrate or other structure (see Fig. 4-9).

Regarding claim 12, Kwon in view of AAPA teaches the method of Claim 11, comprising soldering the exposed back-side contacts to the package substrate or other structure (see Fig. 4-9).

Regarding claim 13, Kwon in view of AAPA teaches the method of Claim 11, comprising direct attaching the exposed back-side contacts to the package substrate or other structure.  AAPA (paragraph [0032]) teaches that a suitable alternative to solder mounting is direct bonding.

Regarding claim 14, Kwon in view of AAPA teaches the method of Claim 10, further comprising encapsulating the at least one mounted die prior to splitting the porous silicon double layer (Fig. 4-3).

Regarding claim 15, Kwon in view of AAPA teaches the method of Claim 10, wherein mounting at least one die to at least one of the front-side contacts comprises mounting at least one die to at least one front-side VMD contact in a vertical orientation and mounting at least one die to at least one front-side HID contact in a horizontal orientation.
AAPA teaches that dies attached to an interposer may be mixed mount type, i.e. some vertical and some horizontal, see Fig. 2A-B.  It would have been obvious to a person of skill in the art at the time of the effective filing date that the dies could have been mixed because this allows for greater flexibility in die selection and a denser die footprint.

Regarding claim 16, Kwon in view of AAPA teaches the method of Claim 10, wherein splitting the multi-layer silicon region to separate the first porous silicon layer from the second porous silicon layer comprises using a water jet to separate the first porous silicon layer from the second porous silicon layer (see AAPA Fig. 3, step 312).

Regarding claim 17, Kwon in view of AAPA teaches the method of Claim 10, wherein forming the interposer comprises forming a plurality of vias (Kwon Fig. 4-1, vias 111) and at least one metal layer (see Kwon Fig. 4-1, layer 115) between the back-side contacts and front-side contacts (Fig. 4-1) to define the conductive structures extending through the vertical thickness the interposer to connect selected back-side contacts with selected front-side contacts (see Fig. 4-1).

Regarding claim 18, Kwon in view of AAPA teaches an integrated circuit (IC) package interposer formed by a process comprising:
forming a base silicon wafer (Fig. 4-1, wafer 401, see paragraph [0058], material is silicon);
forming an interposer (Fig. 4-2) over the porous silicon double layer, the interposer including:
back-side contacts (Fig. 4-1, contacts 111) on a back side of the interposer (bottom side as seen in Fig. 4-1);
front-side contacts (Fig. 4-2) on a front side of the interposer (top side); and
conductive structures (see Fig. 4-2, structures 115) extending through a vertical thickness of the interposer to connect selected back-side contacts with selected front-side contacts (see Fig. 4-2);
removing a portion of the base wafer (Fig. 4-5);
after removing a portion of the base wafer, removing at least the second silicon layer (Fig. 4-4 to 4-5) to expose the back-side contacts (Fig. 4-5), the exposed back-side contacts configured for attachment to a package substrate or other structure (see Fig. 4-9).
Kwon does not teach the base wafer including a porous silicon double layer over a bulk silicon region, the porous silicon double layer including a first porous silicon layer having a first porosity adjacent a second porous silicon layer having a second porosity different than the first porosity; and splitting the porous silicon double layer to separate the first porous silicon layer from the second porous silicon layer, and removing the separated first porous silicon layer and bulk silicon region.  


Regarding claim 19, Kwon in view of AAPA teaches the IC package interposer of Claim 18, wherein the interposer includes no wafer substrate (see Title of Kwon, Fig. 4-1 through 4-9).

Regarding claim 20, Kwon in view of AAPA teaches the IC package interposer of Claim 18, wherein the interposer includes no through-silicon vias (TSVs) (see Fig. 4-9).


Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. 
Applicant primarily argues against the combination of Kwon and AAPA because a prima facie case has not been made that the combination would be simple substitution of one known method for another with predictable results.  However, Applicant applies the wrong standard to the obviousness combination.  Applicant relies on the KSR standard “Simple substitution” laid out in KSR and MPEP 2143.01(B).  However, this is not the motivation proposed in the rejection.  Contrary to Applicant’s assertion, the motivation proposed is found within the prior art AAPA, specifically that the AAPA KSR “Simple substitution” motivation, because it is not used.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816

/SELIM U AHMED/Primary Examiner, Art Unit 2896